DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/05/2021 amending Claim 1.  Claims 1 – 11 are examined.

Drawings
Replacement Figs. 1B and 4 were received on 01/05/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The liquid rocket engine of claim 1, further comprising an opening/closing valve disposed between an end of the cooling line and the electric motor”.  Claim 1, ll. 18 – 19 was amended to recite “a cooling line opening/closing valve installed at the cooling line to supply the oxidant or the fuel to the electric motor when Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear if the “opening/closing valve” of Claim 6 is the same as or in addition to the “opening/closing valve” of Claim 1.  If the “opening/closing valve” of Claim 6 is interpreted as the same “opening/closing valve” of Claim 1, that would result in a 35 U.S.C. 112(d) rejection of Claim 6 for failing to further limit the subject matter of the claim upon which it depends because the “cooling line opening/closing valve installed at the cooling line to supply the oxidant or the fuel to the electric motor” of Claim 1 had to be disposed between an end, such as the inlet end, of the cooling line and the electric motor as recited in Claim 6.  If the “opening/closing valve” of Claim 6 is interpreted as in addition to the “opening/closing valve” of Claim 1, that would result in a 35 U.S.C. 112(a) written description rejection and a drawing objection because neither the original figures nor the specification provide explicit support for two or more opening/closing valves in the cooling line.  Figs. 1A and 1B only show a single opening/closing valve (173) in the cooling line (170).  In the interest of compact prosecution, the “opening/closing valve” of Claim 6 is interpreted as the same “opening/closing valve” of Claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed in the 112(b) rejection above, Claim 6 recites “The liquid rocket engine of claim 1, further comprising an opening/closing valve disposed between an end of the cooling line and the electric motor”.  Claim 1, ll. 18 – 19 was amended to recite “a cooling line opening/closing valve installed at the cooling line to supply the oxidant or the fuel to the electric motor when the electric motor is overheated”.  Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends because the “cooling line opening/closing valve installed at the cooling line to supply the oxidant or the fuel to the electric motor” of Claim 1 had to be disposed between an end, such as the inlet end, of the cooling line and the electric motor as recited in Claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333”.
Regarding Claim 1, Wallach teaches, in Figs. 1 - 3, the invention as claimed, including a liquid rocket engine using a pump (5, 6) driven by an electric motor (9), the liquid rocket engine comprising: a main combustor (A) to receive and combust an oxidant (liquid oxygen) and a fuel (liquid fuel); a main oxidant line (17, 3) to guide the oxidant (liquid oxygen) accommodated in an oxidant tank (C) to the main combustor (A); 
Wallach is silent on a cooling line branched from a side of the main oxidant line to guide a part of the oxidant to the electric motor, or branched from a side of the main fuel line to guide a part of the fuel to the electric motor; a cooling part connected to the cooling line so as to allow fluid flow therebetween and installed at the electric motor; a condenser installed at the cooling line, and a cooling line opening/closing valve installed at the cooling line to supply the oxidant or the fuel to the electric motor when the electric motor is overheated, wherein at least one of the oxidant and the fuel is transferred to the cooling line to cool the electric motor.
Catterfeld teaches, in Figs. 1 and 2, a similar electric motor (10, Abstract) installed between the oxidant pump (14) and the fuel pump (12) with an interval therebetween (as shown in Fig. 1 the oxidant pump (14) and the fuel pump (12) were space apart by an interval) and driving (Col. 3, ll. 15 – 20 the pumps were splined together so that they rotated at the same speed by the electric motor) the oxidant pump (14) and the fuel pump (12), a cooler/cooling part (60 and 62, Col. 2, ll. 45 - 50) connected to a cooling line (56) so as to allow fluid flow therebetween and installed at the electric motor (Fig. 1), wherein at least one of the oxidant and the fuel is transferred to the cooling line to cool the electric motor (10, Col. 2, ll. 40 – 45 teaches that 
Sharar teaches, in Fig. 1 and Pgs. 5 – 6, a cooling loop with a liquid coolant line from a pump outlet line (higher pressure location) to the heat source/electronics cooler, a two-phase (gas and liquid) coolant line from the heat source/electronics cooler to a condenser which cooled the two-phase (gas and liquid) coolant back into liquid coolant that then flowed to the pump inlet line (lower pressure location) because two-phase liquid coolant facilitated a two-to-four-times increase in heat removal capability, i.e., greater cooling, compared to single-phase liquid cooling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that sending gaseous coolant or a mixture of gaseous and liquid coolant, e.g., gas bubbles mixed in liquid, to the pump inlet line was avoided because only liquid coolant flowed from the condenser to the pump inlet line.
Redmond teaches, in Abstract and Pg. 257, using cryogenic fluids like liquid oxygen or liquid hydrogen to cool the electric motor of a missile, i.e., rocket, propellant pump (Pg. 257, second paragraph of second column) to facilitate increased efficiency and higher horsepower per pound of electric motor, Abstract.
Thus, improving a particular device (liquid rocket engine with electric motor driven pumps), based upon the teachings of such improvement in Catterfeld, Sharar, and Redmond, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the liquid rocket engine with electric motor driven pumps of Wallach, and the results would have been predictable and readily recognized.  Modifying Wallach with the cooling line transferring 
Wallach, i.v., Catterfeld, Sharar, and Redmond, as discussed above, is silent on a cooling line opening/closing valve installed at the cooling line to supply the oxidant or the fuel to the electric motor when the electric motor is overheated.  Boese ‘333 teaches, in Fig. 1, a similar electric motor (45) having a cooling line (37 and 48) with an opening/closing valve (38 – Col. 2, ll. 43 - 57) installed at the cooling line between an end of the cooling line and the electric motor (45) to supply the oxidant or the fuel to the electric motor when the electric motor is overheated, i.e., temperature too high.  Boese ‘333 teaches, in Col. 2, ll. 43 – 57, opening the opening/closing valve when the temperature of the electric motor became too high thereby flowing the cryogenic fluid to cool the motor only when required to maintain the electric motor at a desired temperature.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallach, i.v., Catterfeld, Sharar, and Redmond, with the cooling line opening/closing valve installed in the cooling line between an end of the cooling line and the electric motor to supply the oxidant or the fuel to the electric motor by opening the valve when the electric motor was overheated of Boese ‘333 to facilitate cooling the electric motor only when required to maintain the electric motor at a desired temperature.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the modified Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, would have flowed a 
Re Claim 2, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling line has an end branched from the main oxidant line between the main combustor and the oxidant pump and another end connected to the main oxidant line between the oxidant pump and the oxidant tank.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, to have said cooling line has an (inlet) end branched from the main oxidant line (higher pressure region) between the main combustor and the oxidant pump and another end (outlet end) connected to the main oxidant line between the oxidant pump and the oxidant tank (lower pressure region) because Applicant has not disclosed that the cooling line arrangement of Claim 2 provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant disclosed and claimed a plurality of cooling line arrangements where the oxidant was the coolant in Claim 2 (Fig. 1A) and Claim 4 (Fig. 1C) and the fuel was the coolant in Claim 3 (Fig. 1B).  Therefore, the at least three different cooling line arrangements with different cooling line inlet end and outlet end locations apparently all Claim 2.  As discussed in Claim 1 above, coolant flow through the cooling line only required the cooling line inlet end to be branched from a region of higher pressure and the cooling line outlet end to be branched to a region of lower pressure because a contained fluid naturally flowed from a region of higher pressure to a region of lower pressure.
Re Claim 3, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling line has an end branched from the main fuel line between the main combustor and the fuel 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, to have said cooling line has an (inlet) end branched from the main fuel line (higher pressure region) between the main combustor and the fuel pump and another end (outlet end) connected to the main fuel line between the fuel pump and the fuel tank (lower pressure region) because Applicant has not disclosed that the cooling line arrangement of Claim 3 provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant disclosed and claimed a plurality of cooling line arrangements where the oxidant was the coolant in Claim 2 (Fig. 1A) and Claim 4 (Fig. 1C) and the fuel was the coolant in Claim 3 (Fig. 1B).  Therefore, the at least three different cooling line arrangements with different cooling line inlet end and outlet end locations apparently all performed equally well since none of the arrangements were disclosed as providing an advantage over the other arrangements which is indicative of the fact that the claimed cooling line arrangements are indeed a “Design Choice”.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with Catterfeld’s teaching, in Col. 2, ll. 40 – 45, that whichever pumped propellant, i.e., fuel or oxidizer, that was more suitable could serve as the electric motor coolant in cooling line 56 because a contained fluid naturally flowed from a region of higher pressure (oxidant line location between the oxidant pump and the main combustor) to a region of lower pressure (oxidant line location between the oxidant tank and the oxidant pump) because the designed and Claim 3.  As discussed in Claim 1 above, coolant flow through the cooling line only required the cooling line inlet end to be branched from a region of higher pressure and the cooling line outlet end to be branched to a region of lower pressure because a contained fluid naturally flowed from a region of higher pressure to a region of lower pressure.
Re Claim 4, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling line has an end connected to the oxidant pump and another end exposed to the outside, wherein the oxidant leaked from the oxidant pump is heat-exchanged with the electric motor and discharged to the outside.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, to have said cooling line has an (inlet) end connected to the oxidant pump (higher pressure region) and another end (outlet end) exposed to the outside (lower pressure region), wherein the oxidant leaked from the oxidant pump is heat-exchanged with the electric motor and discharged to the outside because Applicant has not disclosed that the cooling line arrangement of Claim 4 provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant disclosed and claimed a plurality of cooling line arrangements where the Claim 2 (Fig. 1A) and Claim 4 (Fig. 1C) and the fuel was the coolant in Claim 3 (Fig. 1B).  Therefore, the at least three different cooling line arrangements with different cooling line inlet end and outlet end locations apparently all performed equally well since none of the arrangements were disclosed as providing an advantage over the other arrangements which is indicative of the fact that the claimed cooling line arrangements are indeed a “Design Choice”.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with Catterfeld’s teaching, in Col. 2, ll. 40 – 45, that whichever pumped propellant, i.e., fuel or oxidizer, that was more suitable could serve as the electric motor coolant in cooling line 56 because a contained fluid naturally flowed from a region of higher pressure (oxidant pump) to a region of lower pressure (outside, i.e., ambient pressure or vacuum in space) because the designed and intended purpose of the oxidant pump was to receive low pressure oxidant from the oxidant tank, increase the oxidant pressure and send the higher pressure oxidant to the main combustor to mix with fuel and combust to generate rocket engine thrust.  Therefore, it would have been an obvious matter of design choice to modify Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, to obtain the invention as specified in Claim 4.  As discussed in Claim 1 above, coolant flow through the cooling line only required the cooling line inlet end to be branched from a region of higher pressure and the cooling line outlet end to be branched to a region of lower pressure because a contained fluid naturally flowed from a region of higher pressure to a region of lower pressure.
Re Claim 5, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above including wherein at least one of the Claim 1 above, Catterfeld taught, in Col. 2, ll. 40 – 45, that whichever pumped propellant, i.e., fuel or oxidant, that was more suitable served as the coolant in the cooling line.  Sharar teaches, in Fig. 1 and Pgs. 5 – 6, a coolant passed through the cooler (at heat source/electronics) where at least a portion of said coolant was vaporized and then condensed in the condenser back to a liquid coolant before being returned to the pump inlet because two-phase liquid coolant facilitated a two-to-four-times increase in heat removal capability, i.e., greater cooling, compared to single-phase liquid cooling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that condensing the coolant from the cooler avoided sending gaseous coolant or a mixture of gaseous and liquid coolant, e.g., gas bubbles mixed in liquid, to the pump inlet line.
Re Claim 6, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above including an opening/closing valve disposed between an end of the cooling line and the electric motor.  As discussed in the Claim 1 rejection above, the “cooling line opening/closing valve installed at the cooling line to supply the oxidant or the fuel to the electric motor” had to be disposed between an end, such as the inlet end, of the cooling line and the electric motor to start and stop the flow of oxidant or fuel through the cooling line to the electric motor.
Re Claim 7, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling part has a barrel shape to accommodate the electric motor and a flow path therein.  Catterfeld further teaches, in Fig. 1 and Abstract, brushless electric motor (10) that rotated pumps 
Alternatively, Redmond teaches, on Pg. 257, first column, at least three different ways of cryogenically cooling an electric motor comprising: 1) operating the electric motor completely submerged in the cryogenic liquid, 2) operating the AC electric motor in a “canned” motor design, and 3) cooling only the outside of the electric motor housing directly with the cryogenic fluid where an inert gas was sealed inside said electric motor housing.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, with the teaching of the cooler has a barrel shape to accommodate the electric motor inside said barrel shaped cooler and a flow path through said barrel shaped cooler to facilitate cooling only the outside of the electric motor to increase efficiency and facilitate higher horsepower per pound of electric motor, Redmond - Abstract.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Dlugiewicz et al., “Permanent Magnet Synchronous Motor to Drive Propellant Pump”, International Symposium on Power Electronics, Electric Drives, Automation and Motion, 2012, hereinafter “Dlugiewicz” or Danguy et al. (20160195039).
Re Claim 4, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling line has an end connected to the oxidant pump and another end exposed to the outside, wherein the oxidant leaked from the oxidant pump is heat-exchanged with the electric motor and discharged to the outside.  Catterfeld further teaches, in Fig. 1 and Col. 2, l. 48 to Col. 3, l. 5, leaking a small portion of pumped fluid (oxidant and fuel) through pump passages (64) to cool the respective pump bearings (54) and eventually to be discharged to the outside through drain line (84).  Dlugiewicz teaches, in Fig. 1 on Pg. 823 and the bottom half of second column of Pg. 822, a similar electric motor driving a cryogenic fluid pump where a small portion of the pumped fluid (liquid gas) leaked through a gap between the stator and rotor to ensure good cooling of the electric motor stator and enable work of the foil bearing.  Danguy teaches, in Figs. 1A to 4, a similar liquid rocket engine having 
Thus, improving a particular device (liquid rocket engine with pumps driven by an electric motor), based upon the teachings of such improvement in Catterfeld and Dlugiewicz or Danguy, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the liquid rocket engine with pumps driven by an electric motor of Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, and the results would have been predictable and readily recognized.  Modifying Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, with the cooling line end connected to the oxidant pump (higher pressure location) and another end exposed to the outside (lower pressure location, e.g., atmospheric pressure or vacuum in space), wherein the oxidant leaked from the oxidant pump is heat-exchanged with the electric motor and discharged to the outside, as taught by Catterfeld and Dlugiewicz or Danguy, would have provided the predictable result of cooling the electric motor with cryogenic oxidant, i.e., liquid oxygen, to facilitate a two-to-four-times increase in electric motor cooling capability thereby facilitating increased efficiency and higher horsepower per pound of electric motor, Redmond – Abstract.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  As discussed in Claim 1 above, a contained fluid naturally flowed from a region of higher pressure to a region of lower pressure, therefore, it would have been obvious to connect the cooling line inlet end to .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Abel et al. (6,457,306) and Pinera (8,250,853).
Re Claim 8, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above; except, a gear box disposed between the electric motor and the oxidant pump to adjust a rotation speed of the oxidant pump, or disposed between the electric motor and the fuel pump to adjust a rotation speed of the fuel pump.  Catterfeld further teaches, in Col. 1, ll. 25 – 30, ll. 45 – 47 and Col. 3, ll. 30 – 35, that it was known to “tune” each pump (oxidant or fuel) to rotate at the optimal rotational speed for the respective pumped fluid (oxidant or fuel) or to facilitate counter-rotation for better torque balance which was particularly critical in spacecraft applications.  Abel teaches, in Figs. 1 – 6, a similar gear box (50 – Col. 7, ll. 13 - 18) 
Thus, improving a particular device (liquid rocket engine with pumps driven by an electric motor), based upon the teachings of such improvement in Catterfeld, Abel, and Pinera, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the liquid rocket engine with pumps driven by an electric motor of Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, and the results would have been predictable and readily recognized.  Modifying Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, with the gear box disposed between the electric motor and the oxidant pump to adjust a rotation speed of the oxidant pump, or disposed between the electric motor and the fuel pump to adjust a rotation speed of the fuel pump, as taught by Catterfeld, Abel, and Pinera, would have provided the predictable result of tuning the oxidant pump to rotate at the optimum speed for the pumped oxidant while the electric motor and the fuel pump rotated at the optimum speed for the pumped fuel or tuning the fuel pump to rotate at the optimum speed for the pumped fuel while the electric motor and the oxidant pump rotated at the .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Boese et al. (3,870,942), hereinafter “Boese ‘942”.
Re Claim 9, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above; except, wherein the cooling part has a coil shape by being wound around an outer circumferential surface of the electric motor, and is connected to an end of the cooling line and another end of the cooling line.  Boese ‘942 teaches, in Fig. 1 and Abstract and Col. 2, ll. 10 - 20, a similar cooler (28) has a coil shape by being wound around an outer circumferential surface of the electric motor (30), and is connected to an end (cooler inlet end) of the cooling line and another end (cooler outlet end) of the cooling line to facilitate cooling the electric motor by absorbing heat generated by said electric motor.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, with the coil shaped .  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research Laboratory, ARL-TR-5323, September 2010, hereinafter “Sharar” in view of Redmond et al., “Development of Cryogenic Electric Motors”, SAE Transactions, Vol. 72, SAE International, 1964, hereinafter “Redmond” in view of Boese et al. (3,842,333), hereinafter “Boese ‘333” as applied to Claim 1 above, and further in view of Rachov et al., “Electric Feed Systems for Liquid-Propellant Rockets”, Journal of Propulsion and Power, Vol. 29, No. 5, September-October 2013, hereinafter “Rachov”.
Re Claim 10, Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, teaches the invention as claimed and as discussed above, and Wallach further teaches 
Rachov teaches, in Abstract and Pg. 1179, first column, last paragraph, a similar liquid rocket engine having a pump driven by an electric motor powered by a battery where said electric motor and battery needed to be cooled during operation because power conversion inefficiencies resulted in heat release.
Thus, improving a particular device (liquid rocket engine with pumps driven by an electric motor), based upon the teachings of such improvement in Rachov, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the (liquid rocket engine with pumps driven by an electric motor of Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, and the results would have been predictable and readily recognized.  Modifying Wallach, i.v., Catterfeld, Sharar, Redmond, and Boese ‘333, where the battery was connected to a side of the cooling line would have provided the predictable result of cooling the battery with cryogenic fluid, i.e., oxidant or fuel, to facilitate removing heat generated by said battery due to power conversion inefficiencies.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (3,021,671) in view of Catterfeld et al (4,644,207) in view of Sharar et al., “Review of Two-phase Electronics Cooling for Army Vehicle Applications”, Army Research  as applied to Claim 10 above, and further in view of Horn et al. (2009/0173321).
Re Claim 11, Wallach, i.v., Catterfeld, Sharar, Redmond, Boese ‘333, and Rachov, teaches the invention as claimed and as discussed above, and Wallach further teaches an igniter (15 – Col. 2, ll. 54 – 57 ‘electrical heating element 15 initiates and safeguards the continuation of combustion’) connected to the battery (18 - Col. 2, ll. 60 – 65 ‘electric battery 18 supplies electrical energy to motor 9, and heating element 15’).  Wallach, i.v., Catterfeld, Sharar, Redmond, Boese ‘333, and Rachov, as discussed above, is silent on said igniter installed on a side of the main combustor to ignite the main combustor by electric spark.  Horn teaches, in Figs. 1 – 4 and Para. [0024], a similar liquid rocket engine with a main combustor (24) having igniter (42) connected to a battery (68A) and installed on a side of the main combustor (24) to ignite the main combustor by electric spark.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wallach, i.v., Catterfeld, Sharar, Redmond, Boese ‘333, and Rachov, with the an igniter connected to the battery and installed on a side of the main combustor to ignite the main combustor by electric spark taught by Horn, because all the claimed elements, i.e., the liquid rocket engine having a main combustor, the igniter connected to the battery, and the main .


Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.

On Pg. 9, last paragraph Applicant argues that the combination of Wallach, i.v., Catterfeld, Sharar, and Redmond, in the Office Action mailed on 10/06/2020 failed to teach the amended limitations of Claim 1.  The 35 USC §103 rejection of Claim 1 addresses the amended limitations of Claim 1.  Therefore, Applicant’s arguments are not persuasive.

On Pg. 10, last paragraph continuing on to Pg. 11, second paragraph Applicant argues the number of references (four) and appears to imply improper hindsight by arguing “…appears to use the claimed invention as a roadmap to find its prior art components”.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant has failed to cite which knowledge was gleaned only from applicant’s disclosure because all the components where known in the prior art and cooling an electric motor that powered pumps of a rocket were known in the prior art.  Therefore, Applicant’s arguments are not persuasive.

On Pg. 10, last paragraph Applicant further argues that “The combination of Wallach, Catterfeld, Sharar, and Redmond, as proposed by the Examiner at pp. 4-7, would require a substantial reconstruction and redesign of the elements shown in Wallach, as well as a change in the basic principles under which Wallach’s construction was designed to operate. In re Ratti, 270 F.2d 810, 813 (CCPA 1959)”.  Applicant’s arguments are not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant’s boilerplate argument fails to specify exactly how the proposed modification of Wallach, i.v., Catterfeld, Sharar, and Redmond, in the Office Action mailed on 10/06/2020 would change the basic principle under which the construction of Wallach was designed to operate.  Contrary to Applicant’s arguments the basic principle of operation of Wallach’s liquid rocket engine would function the same because the electric motor would still drive the propellant pumps that pumped the fuel and oxidizer to the liquid rocket engine where thrust was generated by combustion a mixture of the fuel and oxidizer.  As discussed in the Claim 1 rejection, the proposed modification of Catterfeld, Sharar, and Redmond would facilitate increased efficiency and higher horsepower per pound of electric motor by cooling said electric motor.  Therefore, Applicant’s arguments are not persuasive.

Applicant’s arguments on Pgs. 11 – 13 regarding Claims 6 and 8 – 11 merely refer back to Applicants arguments against Claim 1 which have been addressed above.  Applicant’s arguments are not persuasive for the same reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LORNE E MEADE/Primary Examiner, Art Unit 3741